                                          Case 5:20-cv-05799-LHK Document 214 Filed 09/27/20 Page 1 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                         ORDER RE: COMMUNICATIONS
                                                                                           WITH THE COURT
                                  14             v.

                                  15     WILBUR L. ROSS, et al.,
                                  16                   Defendants.

                                  17
                                  18          An individual has emailed the Court’s proposed order inbox. The individual’s email and

                                  19   two email attachments are reproduced below on the next three pages. The Court hereby reminds

                                  20   all parties and interested parties who wish to communicate with the Court that any such

                                  21   communications shall be made in filings on the Court’s docket.

                                  22   IT IS SO ORDERED.

                                  23   Dated: September 27, 2020

                                  24                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  25                                                  United States District Judge
                                  26
                                  27
                                  28                                                   1
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 214 Filed 09/27/20 Page 2 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                             2
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 214 Filed 09/27/20 Page 3 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                             3
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
                                         Case 5:20-cv-05799-LHK Document 214 Filed 09/27/20 Page 4 of 4




                                   1
                                   2

                                   3
                                   4

                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                             4
                                       Case No. 20-CV-05799-LHK
                                       ORDER RE: COMMUNICATIONS WITH THE COURT
